—Determination of respondent New York City Housing Authority dated July 22, 1992, which terminated petitioner’s tenancy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Seymour Schwartz, J.], entered January 25, 1993) is dismissed, without costs and disbursements.
This Court will not second guess the Hearing Officer’s rejection of petitioner’s version of events as incredible (see, Matter of Serrano v Popolizio, 183 AD2d 430). Given that the police had a search warrant for petitioner’s premises, and that substantial quantities of narcotics were seized from various locations within her apartment, there was substantial evidence to support the Hearing Officer’s ultimate conclusions of fact (see, Matter of Blanco v Popolizio, 190 AD2d 554, 555). Concur — Carro, J. P., Rosenberger, Ellerin and Kassal, JJ.